15-3369
     Xia v. Lynch
                                                                                        BIA
                                                                                   Wright, IJ
                                                                                A201 133 913
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED
WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   1st day of December, two thousand sixteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            RAYMOND J. LOHIER, JR.,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   YUNKUAN XIA,
14            Petitioner,
15
16                  v.                                                15-3369
17                                                                    NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Louis H. Klein, The Kasen Law Firm,
24                                       PLLC, Flushing, N.Y.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Mary
28                                       Jane Candaux, Assistant Director;
29                                       Michael C. Heyse, Trial Attorney,
30                                       Office of Immigration Litigation,
31                                       United States Department of Justice,
32                                       Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Yunkuan Xia, a native and citizen of the

6    People’s Republic of China, seeks review of a September 24, 2015

7    decision of the BIA affirming a July 17, 2012 decision of an

8    Immigration Judge (“IJ”) denying him asylum, withholding of

9    removal, and relief under the Convention Against Torture

10   (“CAT”).    In re Yunkuan Xia, No. A201 133 913 (B.I.A. Sept. 24,

11   2015), aff’g No. A201 133 913 (Immig. Ct. N.Y. City July 17,

12   2012).    We assume the parties’ familiarity with the underlying

13   facts and procedural history in this case.

14       Under the circumstances of this case, we have reviewed both

15   the IJ’s and the BIA’s opinions “for the sake of completeness.”

16   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

17   2006).      The    applicable   standards   of   review   are   well

18   established.      See 8 U.S.C. § 1252(b)(4)(B); see also Chuilu

19   Liu v. Holder, 575 F.3d 193, 196 (2d Cir. 2009).

20       To qualify for asylum, Xia was required to demonstrate that

21   he suffered past persecution on account of his resistance to

22   the family planning policy or that he has a well-founded fear

                                       2
1    of forced sterilization.     See 8 U.S.C. § 1101(a)(42); 8 C.F.R.

2    § 1208.16(b); see also Shi Liang Lin v. U.S. Dep’t of Justice,

3    494 F.3d 296, 305-06, 309-10, 313 (2d Cir. 2007) (holding that

4    alien cannot obtain asylum based on harm suffered by a spouse).

5    The agency did not err in finding that Xia’s burden was not

6    satisfied because he failed to submit reasonably available

7    corroborating evidence.

8          “The testimony of the applicant may be sufficient to

9    sustain the applicant’s burden without corroboration, but only

10   if    the   applicant   satisfies   the   trier    of   fact   that   the

11   applicant’s testimony is credible, is persuasive, and refers

12   to specific facts sufficient to demonstrate that the applicant

13   is a refugee.”     8 U.S.C. § 1158(b)(1)(B)(ii); see also Chuilu

14   Liu, 575 F.3d at 196-97.      In this case, it was reasonable for

15   the agency to require corroboration because Xia’s testimony was

16   not sufficiently detailed to be persuasive.               See 8 U.S.C.

17   § 1158(b)(1)(B)(ii) (“Where the trier of fact determines that

18   the    applicant   should   provide     evidence   that   corroborates

19   otherwise credible testimony, such evidence must be provided

20   unless the applicant does not have the evidence and cannot

21   reasonably obtain the evidence.”); see also Chuilu Liu, 575 F.3d
22   at 196-97.      Moreover, the agency properly identified the

                                         3
1    missing evidence, noting that Xia failed to submit his marriage

2    certificate, a sterilization notice, or statements from any

3    family or friends.    Even crediting Xia’s explanations that he

4    did not want to bother his wife, who suffers from depression,

5    and that he did not keep the sterilization notice from 1999,

6    he failed to explain why he could not obtain his marriage

7    certificate or corroborating statements from his relatives with

8    whom he maintains contact.        See Chuilu Liu, 575 F.3d at 198

9    (“[T]he alien bears the ultimate burden of introducing such

10   evidence without prompting from the IJ.”).

11       Accordingly, the agency did not err in finding that Xia

12   failed to satisfy his burden of demonstrating past persecution

13   or a well-founded fear of future persecution under the family

14   planning   policy.    See   id.    at   196-98.   That   finding   is

15   dispositive of asylum, withholding of removal, and CAT relief

16   because all three forms of relief were based on Xia’s family

17   planning     claim.         See        8 C.F.R.   §§ 1208.13(b)(1),

18   1208.16(b)(1)-(2), (c)(3); Paul v. Gonzales, 444 F.3d 148,

19   156-57 (2d Cir. 2006).

20       For the foregoing reasons, the petition for review is

21   DENIED.    As we have completed our review, any stay of removal

22   that the Court previously granted in this petition is VACATED,

                                        4
1   and any pending motion for a stay of removal in this petition

2   is DISMISSED as moot.   Any pending request for oral argument

3   in this petition is DENIED in accordance with Federal Rule of

4   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

5   34.1(b).

6                               FOR THE COURT:
7                               Catherine O’Hagan Wolfe, Clerk




                                  5